Citation Nr: 0706720	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the November 13, 1978, Regional Office decision 
denying service connection for a back disorder was clearly 
and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1971 to April 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which determined that 
the November 13, 1978, rating decision denying service 
connection for a back disorder was not clearly and 
unmistakably erroneous.  In January 2007, the veteran 
submitted a Motion to Advance on the Docket.  In February 
2007, the Board granted the veteran's motion.  

The Board notes that the veteran has submitted additional 
private clinical documentation dated in August 2006 in 
support of his claim without waiver of initial RO review of 
the records.  As such documentation is not relevant to the 
adjudication of the certified issue of whether the November 
13, 1978, RO decision denying service connection for a back 
disorder was clearly and unmistakably erroneous, a referral 
of the veteran's appeal to the RO for consideration of the 
additional documentation is not required.  38 C.F.R. 
§§ 19.37, 20.1304 (2006).  

 
FINDINGS OF FACT

1.  A November 13, 1978, RO decision denied service 
connection for a back disorder.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
November 1978.  The veteran did not submit a notice of 
disagreement with the adverse decision.  

2.  The evidence before the RO in November 1978 does not 
establish that an organic back disorder originated during 
active service.  


CONCLUSION OF LAW

The RO did not commit clear and unmistakable error in the 
November 13, 1978, 


rating decision denying service connection for a back 
disorder.  38 U.S.C.A. § 310 (West 1978); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veterans Claims 
(Court) has directed that the Veterans Claims Assistance Act 
of 2000 does not apply to claims of clear and unmistakable 
error.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  


II.  Historical Review

A December 1971 naval hospital summary indicates that the 
veteran was admitted upon his complaints of back pain.  
Treating military medical personnel observed that "it was 
the opinion of several observers that his symptomatology was 
more psychologic than physicologic."  The veteran was 
diagnosed with low back strain.  A January 1972 naval 
hospital admission summary conveys that the veteran was 
diagnosed with low back strain and muscular insufficiency 
syndrome.  The disorder was determined to have been incurred 
in the line of duty.  

A March 1972 naval medical board report conveys that: an 
empty foot locker weighing approximately 15 pounds fell from 
a height of four feet and struck the veteran's low back on 
November 30, 1971; the veteran thereafter experienced low 
back pain and stiffness; and he subsequently fainted while 
exercising.  The veteran was then admitted to the Orthopedic 
Service.  He was observed to exhibit pain and stiffness 
associated with lumbar spine flexion; L2-3/dorsal spine 
tenderness; minimal lumbar paraspinal muscle spasm; and 
"evidence of some psychophysiological symptomatology."  The 
treating military medical personnel noted that the 
"conclusion was that there was no objective evidence of 
lumbosacral disease."  The veteran was subsequently admitted 
to the Psychiatric Service due to suicidal ideation.  
Treating military medical personnel observed that "his back 
symptomatology gradually decreased though at no time during 
his hospitalization did it disappear entirely."  Upon 
discharge from the Psychiatric Service, the veteran was 
diagnosed with "Psychophysiological Disorder, 
Musculoskeletal System, 3051, partial remission, manifested 
by low back pain and discomfort" and "Transient situational 
Disturbance, 3070."  The naval medical board concluded that 
the veteran's "Psychophysiological Disorder, Musculoskeletal 
System, 3051, partial remission, manifested by low back pain 
and discomfort" was incurred during active service and 
necessitated his discharge from active service.  

A January 1973 VA hospital summary notes that the veteran was 
admitted after falling off a ladder.  The veteran was 
diagnosed with a lower back contusion.  

In July 1978, the veteran submitted a claim for service 
connection for a back disability. 

Clinical documentation from R. D. Scott, M.D., dated between 
May 1973 and August 1978 indicates that the veteran was 
involved in a 1973 motor vehicle accident, an April 1974 
personnel assault, and a February 1978 fall on some ice.  He 
was treated for low back pain following these incidents.  

The report of a September 1978 VA examination for 
compensation purposes states that an impression of chronic 
lumbosacral strain was advanced.  

In its November 13, 1978, decision, the RO denied service 
connection for a back disorder upon its findings that 
"chronicity of a lumbosacral strain is not shown in the 
service or since service and accordingly service connection 
is not in order for the veteran's current diagnosis of 
lumbosacral strain."  


III.  Clear and Unmistakable Error

Generally, appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  Absent such action, a 
rating determination is considered to be final and is not 
subject to review except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002).  Title 
38 of the Code of Federal Regulations (2006) provides, in 
pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2006).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413, 419 (1999).  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  
 
At the time of the November 13, 1978, RO decision, 
entitlement to service connection based upon wartime service 
was determined upon application of the provisions of 38 
U.S.C.A. § 310 (West 1978) .  The Board observes that that 38 
U.S.C.A. § 1110 (West 2002) recodified the provisions of 38 
U.S.C.A. § 310 without substantive change.  The statute 
directs that service connection may be granted for disability 
arising from chronic disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002).  

The evidence considered by the RO in formulating its November 
13, 1978, decision indicates that the veteran was found to 
have manifested no organic back disorder during active 
service; to have sustained several post-service back 
injuries; and to have exhibited chronic lumbosacral strain at 
his initial VA examination for compensation purposes.  The VA 
examiner advanced no findings as to any etiological 
relationship between the veteran's wartime service and his 
chronic lumbosacral strain.  As the clinical documentation 
then of record contains no objective evidence that a chronic 
organic back disorder originated during or proximate to 
service separation, the Board concludes that the VA did not 
commit clear and unmistakable error in denying service 
connection for a back disorder.  


ORDER

The November 13, 1978, RO decision denying service connection 
for a back disorder was not clearly and unmistakable 
erroneous.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


